COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

Cause Number:              01-21-00051-CR
Trial Court Cause
Number:                    16-CCR-190942
Style:                     Rodolfo Rico
                           v The State of Texas
Date motion filed*:        June 29, 2022
Type of motion:            Motion to Extend Time to File En Banc Reconsideration
Party filing motion:       Appellant
Document to be filed:      Motion for En Banc Reconsideration

Is appeal accelerated?      Yes        No

If motion to extend time:
         Original due date:                            July 1, 2022
         Number of previous extensions granted:
         Date Requested:                               August 10, 2022

Ordered that motion is:

             Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                       The Court will not grant additional motions to extend time.
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
                 The motion for extension is granted in part. The Motion for En Banc Reconsideration, if any, shall
          be filed by July 29, 2022.




Judge's signature: /s/ Sherry Radack
                          Acting individually          Acting for the Court

DATE: July 19, 2022